Title: To James Madison from Valentin de Foronda, 20 February 1808
From: Foronda, Valentin de
To: Madison, James



Muy Seňor mio:
Philadelphia 20. de Febrero de 1808

Leyendo anoche la gazeta de Relfs, se detubo mi atencion en èste periodo de un bill presentado por el Seňor Campbell: "Between the District of Mobille and any of the other Ports of the United States, although loaded at the town Mobille, or its vicinity, on its passage".
Aunque doy à estos frases su verdadero sentido; como podria entenderse que Mobilla se contaba entre los Puertos de los Estados Unidos, pues el que quisiera decir lo baxo de semejante frase podria expresarse del mismo modo; espero que S. E. el Sr. Presidente tendrá la bondad de convenir en que el periodo no tiene el sentido de comprender la Mobila entre los Puertos de la jurisdiccion de los Estados Unidos.  Dios gue. à V. S. Ms. As.  B. L. M. de VS su mas atento servidor

Valentin de Foronda

